Citation Nr: 1528451	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  The Veteran died in June 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the appellant's claim due to a failure to submit new and material evidence.

The Board previously reopened and remanded this matter in September 2014 for a supplemental VA examiner's opinion.  

The Veteran testified at a videoconference hearing before the undersigned in June 2011.  A copy of the transcript is associated with the record.  The Board notes the appellant's June 2014 request for a Travel Board hearing.  Although the Board's duty to assist includes affording the Veteran a personal hearing, there is no right to multiple hearings on a particular appeal without some reasonable justification (none has been offered).  The purpose of a hearing is to receive argument and testimony relevant and material to the issue on appeal.  38 C.F.R. § 20.700(b).  There is no indication that there is any change in the facts or circumstances of this case.  In light of the foregoing, the Board will deny the Veteran's request for another hearing.

FINDINGS OF FACT

1.  The Veteran died in June 2004, and service connection had been established for posttraumatic stress disorder (PTSD) and left shoulder scar.
 
2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's documented gastrointestinal complaints a few months after discharge from service were a contributory cause of death inasmuch as it contributed substantially or materially to cause his death, it combined to cause death and aided or lent assistance to the production of death.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to entitlement to service connection for the cause of the Veteran's death, the Board finds that any deficiencies in notice or assistance were not prejudicial to the appellant.

Factual Background and Analysis

The appellant seeks service connection for the cause of the Veteran's death.  She contends that his service connected posttraumatic stress disorder (PTSD) caused the Veteran to abuse tobacco and/or caused or aggravated esophageal problems.  She also asserts that the Veteran was diagnosed as having stomach ulcers with hiatal hernia within the first post-service year.  

Service connection may be granted for disabilities resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other conditions, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there is a causal connection.  Id.

By way of background, at the time of his death, the Veteran was in receipt of service-connected benefits for PTSD, 100 percent, and left shoulder scar, noncompensable.  

He died in June 2004.  The death certificate listed the cause of death as cardiorespiratory failure due to esophageal cancer.  

The Board notes that direct service connection, including on a presumptive basis, for the Veteran's esophageal cancer has not been established because competent evidence of record does not establish that the disease was present during service, nor manifested or aggravated within the applicable presumptive period of one year following service for peptic ulcer.  There is no competent medical opinion stating such.

A review of the Veteran's STRs shows no complaints related to his esophagus or upper-gastrointestinal (GI) problems.  He was treated once for complaints of diarrhea, but no residual disability was noted.

A review of private and VA treatment records shows that the Veteran was treated for gastrointestinal problems as early as November 1966.  Upper-GI series showed small sliding hiatal hernia with no obstruction or regurgitation.  He gave a history of ulcers three years prior.  The final diagnosis was hematemesis following gastroenteritis with a question of possible peptic ulcer.  

Throughout the 1970s and 1980s, the Veteran was treated multiple times for gastrointestinal complaints-including ulcers, esophageal complaints, epigastric pain, and peptic ulcer with hiatal hernia.  He underwent multiple surgeries for treatment.  These records all referenced having the onset of these problems either during service or soon after discharge from service.  

In conjunction with a workers' compensation claim, the Veteran reported hiatal hernia and esophageal disorder.  He reported being hospitalized in November 1966 for hematemesis following gastroenteritis.  He stated he was diagnosed as having a sliding hiatal hernia.  He advised that the onset of increasing gastrointestinal problems was while working 1981.  

In an October 1981 medical certificate, the Veteran was noted to have peptic ulcers.  

During an April 1982 physical evaluation, the Veteran reported the onset of his hiatal hernia and related symptoms was during service.  The evaluator diagnosed the Veteran as having psychophysiologic gastrointestinal disorder.  

An April 1988 letter from the Veteran's treating physician indicated that his job was causing him stress and physical problems.  Around that time, he was treated for increasing gastrointestinal and mental health problems.

In July 1988, the Veteran sought VA treatment for "bleeding inside."  He reported a history of bleeding ulcers "for years," but did not indicate its onset during service.  He advised that he underwent gastric repairs as early as 1974-including ulcer repair, hiatal hernia repair, and gastrectomies.  In another treatment record dated that same month notes that the Veteran's stomach pain is aggravated by his anxiety and nerves.  

In a March 1989 VA treatment record, the treating professional diagnosed a history of peptic ulcer disease, status-post two prior gastrectomies.  He reported an increasing history of dysphagia.  Noted was caffeine use of 3 to 5 cups per day, and smoking 2 packs per day for the past 30 years.  He denied alcohol use, but indicated a family history of peptic ulcer disease.  The treating professional indicated that the Veteran's anxiety may contribute to his symptoms.  

In March 1991, the Veteran underwent a VA examination for aid and attendance purposes.  The Veteran reported longstanding GI problems and a history of surgeries.  He did not, however, report the onset of epigastric/GI problems as being during service.  

In a 2004 opinion from a VA physician issued following the Veteran's death, the physician opined that the Veteran's esophageal cancer was caused at least in part by his PTSD.  The physician indicated that there is medical evidence showing a link between smoking and esophageal cancer-and those with PTSD have a propensity for smoking.  As such, his esophageal cancer was caused in part by his PTSD.  

During the June 2011 hearing, the appellant testified that she had been with the Veteran since 1974 and recalled him having GI problems back then.  He could not hold food down.  

In July 2011, the appellant's attorney submitted a private opinion related to the Veteran's cause of death.  The private physician reviewed the private and VA medical records prior to reaching his conclusion.  He indicated that "medical records further indicate that anxiety may have contributed to his esophageal disorder." 

Also in his records, there is a letter from[the VA doctor], which states that there is good medical evidence that esophageal carcinoma is related to tobacco abuse and that PTSD patients have as part of their illness a propensity for tobacco abuse.  [The VA doctor] concludes that [the Veteran's] death from esophageal carcinoma was at least, in part, related to his PTSD.  In my experience as physician, large numbers of PTSD patients use tobacco to ease PTSD symptoms.

[The Veteran] was service-connected for PTSD at the 100 percent level at the time of his death from esophageal carcinoma.  His medical records indicate the connection between PTSD and tobacco abuse and esophageal carcinoma.  I conclude that it is at least as likely as not that [the Veteran's] tobacco use was connected to his service-connected PTSD and that there is a relationship between his PTSD and his death.

In March 2014, a VA opinion was obtained.  The examiner opined that he could not determine whether the Veteran's tobacco abuse contributed to or caused the esophageal cancer without resorting to mere speculation.  In September 2014, the Board found that this opinion was inadequate and remanded it for an addendum opinion.  

In October 2014, an addendum VA opinion was obtained.  Following review of the claims file, the examiner opined that it "is impossible to determine if the Veteran's tobacco abuse contributed to or caused the esophageal cancer without resorting to mere speculation."  The examiner also opined that "it is impossible to determine if the Veteran's GERD contributed to or caused the Veteran's esophageal carcinoma without resorting to mere speculation."  The examiner provided the following rationale:

Tobacco use can cause esophageal cancer.  GERD can cause esophageal cancer.  Veteran has long history of GERD condition.  GERD is a primary cause of esophageal cancer.  GERD causes Barrett's Esophagitis which leads to cancer.  Because GERD is such a strong factor in the development of esophageal cancer as well as tobacco use, it is impossible to determine the contributing effect of tobacco use on the esophageal cancer condition without resorting to mere speculation.  Both tobacco use and GERD can cause esophageal cancer - equally.

The examiner further opined that it is "[l]ess likely as not that the Veteran's tobacco abuse can be considered a manifestation of or secondary to the Veteran's service-connected PTSD.  The examiner provided the following rationale:

Many people who have PTSD do not smoke tobacco.  Many people who do not have PTSD smoke tobacco.  Tobacco abuse is not a known risk factor associated with PTSD condition.  Tobacco use is voluntary.

The examiner also opined that it is "[l]ess likely as not that the Veteran's GERD is causally or etiologically related to the Veteran's period of active service," and it was less likely than not caused or aggravated by his service-connected PTSD.  In reaching this conclusion, the examiner provided the following rationale:

Review of Service Treatment Records from 1964 to 1966 reveals no evidence of complaints of, treatment for or diagnosis of GERD condition.  Nexus to service is not established.
      
There is no documented medical evidence of record that shows the Veteran's PTSD condition had any negative impact (became worse) on the GERD symptoms.  GERD symptoms followed usual progression expected for GERD.  Nexus to s/c PTSD is not established.

Ultimately, the examiner opined that it is "[l]ess likely as not that the Veteran's esophageal cancer was caused by, or was aggravated by the Veteran's service-connected PTSD."  In reaching this conclusion, the examiner indicated:

There is no documented medical evidence of record that shows the Veteran's PTSD condition had any negative impact (became worse) on the esophageal cancer symptoms.  The esophageal cancer symptoms followed usual progression expected for this type of cancer.  Nexus to s/c PTSD is not established.

Upon careful review of the evidence of record, the Board finds all reasonable doubt in the appellant's favor and grants service connection for the cause of the Veteran's death.  The Board has considered all conflicting opinions on whether or not the Veteran's history of gastrointestinal problems-documented back to November 1966-were a contributory cause of his death in June 2004.  The private and VA opinions throughout the years are not perfectly worded, but appear to be thorough and supported by the medical evidence of record.  Importantly, the 2014 VA examiner found that the Veteran's esophageal cancer was equally caused by his tobacco abuse and GERD.  And throughout the years, private providers have indicated that the Veteran's gastrointestinal symptoms have worsened due to his anxiety and nervousness.  He even had a diagnosis of psychophysiological gastrointestinal disorder.  The Veteran's symptoms have been clearly documented since discharge from service.  

Moreover, the Board finds the lay statements from the Veteran himself prior to his death and from his spouse to be probative.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the appellant, the claim of entitlement to service connection for cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


